                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


JACOBS ENGINEERING GROUP, INC.,

                      Plaintiff,                    CASE NO. 3:19-cv-37

       v.
                                                    JURY DEMANDED
RSI ENTECH, LLC, f/k/a RESTORATION
SERVICES, INC.

                      Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Jacobs Engineering

Group, Inc., hereby dismisses this action without prejudice.

       Dated: April 18, 2019.



                                             Respectfully submitted,

                                             NEAL & HARWELL, PLC

                                             By:     /s/ James F. Sanders
                                                   James F. Sanders       (No. 005267)
                                                   jsanders@nealharwell.com
                                                   J. Isaac Sanders       (No. 029372)
                                                   isanders@nealharwell.com
                                                   Marie T. Scott         (No. 032771)
                                                   mscott@nealharwell.com
                                                   1201 Demonbreun Street
                                                   Suite 1000
                                                   Nashville, Tennessee 37203
                                                   Telephone: (615) 244-1713
                                                   Facsimile: (615) 726-0573

                                                   Attorneys for Defendant
                                                   Jacobs Engineering Group, Inc.




Case 3:19-cv-00037-TAV-HBG Document 6 Filed 04/18/19 Page 1 of 2 PageID #: 85
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 18th day of April, 2019, I have electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system. Notice of this filing

will be sent to all parties and counsel of record by operation of the Court’s CM/ECF system and

by regular U.S. Mail and email to:

              Robert Boldt, Esq.
              Kirkland & Ellis, LLP
              333 South Hope Street
              Los Angeles, CA 90071
              Robert.boldt@kirkland.com

       Parties may access this filing through the Court’s electronic filing system.


                                                            /s/ James F. Sanders




                                                2

Case 3:19-cv-00037-TAV-HBG Document 6 Filed 04/18/19 Page 2 of 2 PageID #: 86
